t c memo united_states tax_court roland and marie womack petitioners v commissioner of internal revenue respondent anastasios and maria spiridakos petitioners v commissioner of internal revenue respondent docket nos filed date we consider two test cases that involve the purely legal question of whether gain from the sale of the right to receive future annual lottery payments is taxable as ordinary_income or capital_gains this court and three courts of appeals have consistently held that gain from such a sale is taxable as ordinary_income r relies on established precedent and ps contend as a matter of law that prior opinions on this question are in error ps advance four categories of legal arguments as follows lottery rights are capital assets because they are denominated accounts_receivable under the florida uniform commercial code and as such are not in the category business accounts_receivable so as to be excluded from the statutory definition of capital_asset under sec_1221 i r c the substitute_for_ordinary_income doctrine doctrine has been misinterpreted by the courts with respect to its origins and application to the sale of a lottery right to the extent that the doctrine continues to have vitality the supreme court’s holding in 485_us_212 by establishing a definitive analysis or test has limited the effect of the doctrine and a lottery right falls within the definitions of a debt_instrument and a bond under sec_1275 and sec_1286 i r c respectively and its sale would result in capital_gain held ps have failed to show that established legal precedent is in error and the gains are taxable as ordinary_income steven m kwartin for petitioners timothy maher for respondent memorandum opinion gerber judge these consolidated cases are part of a larger group of case sec_1 all with the common legal issue of whether gain from the sale of a right to receive future annual lottery payments is taxable as capital_gain or as ordinary_income respondent issued separate notices of deficiency to petitioners in the above-captioned cases determining the following income_tax deficiencies there are related cases in the group that were not consolidated for trial briefing and opinion with the above- captioned cases the parties in the related cases have agreed to be bound by the outcome of these consolidated cases petitioners year deficiency roland marie womack anastasios maria spiridakos dollar_figure 1big_number for the spiridakoses’ tax_year respondent also determined that because of their failure to timely pay the amount shown as tax on the return they were liable for an addition_to_tax under sec_6651 but the amount was left for computation at a later date all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated background roland and marie womack--the womacks resided in hilliard florida at the time their petition was filed on or about date roland womack won a portion of an dollar_figure million prize from the florida state lottery consequently he became entitled to receive annual dollar_figure payments less mandatory federal withholding_tax from the florida state lottery the first payment was scheduled for date and subsequent installments were to be made on february of each successive year mr womack paid dollar_figure to purchase his lottery ticket which entitled him to participate in the biweekly florida state lottery drawing the selection of the number on his lottery ticket entitled him to a share of that drawing’s jackpot some of the money received by the florida state lottery is invested in u s treasury zero coupon bonds that upon maturity provide the funding to pay lottery winners the florida state lottery is both owner and beneficiary of the investments used to fund payments to lottery winners the florida state lottery did not offer winners the option of a lump-sum payment at the time mr womack won the lottery under florida law mr womack was required to obtain the approval of the circuit_court of the second judicial circuit in and for leon county florida to transfer his right to receive future lottery winnings on or about date mr womack entered into an agreement with singer asset finance co l l c singer to sell and assign all of his remaining rights to receive his remaining annual lottery payments in the gross stated amount of dollar_figure million payable in annual installments through the year in exchange for mr womack’s agreement to assign his remaining lottery installments singer paid him a lump sum of dollar_figure8 million during the year mr womack obtained the approval of the florida circuit_court in the form of a court order dated date the florida state lottery confirmed receipt of the court-approved assignment on date the womacks reported the first four dollar_figure lottery installment payments for through as ordinary_income on their form sec_1040 u s individual_income_tax_return on their form_1040 for the womacks reported on schedule d capital_gains_and_losses the dollar_figure8 million received from singer as long-term_capital_gain from the sale of a capital_asset anastasios and maria spiridakos--the spiridakoses resided in clearwater florida at the time their petition was filed on or about date maria spiridakos won a dollar_figure million prize from the florida state lottery consequently she became entitled to receive annual dollar_figure payments less mandatory federal withholding_tax from the florida state lottery the first payment was scheduled for date and subsequent installments were to be made on february of each successive year mrs spiridakos paid dollar_figure to purchase her lottery ticket which entitled her to participate in the biweekly florida state lottery drawing the selection of the number on her lottery ticket entitled her to a share of that drawing’s jackpot the florida state lottery did not offer winners the option of a lump-sum payment at the time mrs spiridakos won the lottery under florida law mrs spiridakos was required to obtain the approval of the circuit_court of the second judicial circuit in and for leon county florida to transfer her right to receive future lottery winnings on or about date mrs spiridakos entered into an agreement with singer to sell and assign all of her remaining rights to receive the remaining annual lottery payments in the gross amount of dollar_figure million payable in annual installments through the year in exchange for mrs spiridakos’s agreement to assign her remaining lottery installments singer paid her a lump sum of dollar_figure5 million during the year mrs spiridakos obtained the approval of the florida circuit_court in the form of a court order dated date the spiridakoses reported the first dollar_figure lottery winnings installment payments for through as ordinary_income on their form sec_1040 on their form_1040 for the spiridakoses reported dollar_figure on schedule d as proceeds from the sale of a capital_asset and dollar_figure as long-term_capital_gain after reduction by the dollar_figure basis cost of the lottery ticket the spiridakoses filed their form_1040 for on date they had requested and received an extension until date to file their return because they failed to timely pay the amount shown as tax on their return respondent determined an addition_to_tax under sec_6651 the spiridakoses filed an amended form_1040 for on or about date discussion these consolidated cases present a question that this and other federal courts have consistently decided for the government the precise question is whether gain from the sale of the right to receive future annual lottery payments is taxable as ordinary_income or as capital_gain it has been held that gain from the sale of such rights is taxable as ordinary_income the facts in the two cases under consideration are alike in every material detail and are also indistinguishable from fact patterns considered by this and other courts that have already decided this question essentially petitioners in each case won the lottery and for a time reported each annual installment_payment as ordinary_income at some point petitioners sold the right to their remaining installment payments and claimed that the resulting gain was reportable as capital_gain rather than ordinary_income as respondent contends case precedent has consistently held that the sale of the remaining installments does not convert what would have been ordinary_income payments into income taxable as capital_gain petitioners contend as a matter of law that precedent on this question is in error petitioners’ legal arguments fall into the following four broad categories lottery rights are capital assets because they are denominated accounts_receivable under the florida uniform commercial code and as such are not in the category business accounts_receivable so as to be excluded from the statutory definition of capital_asset under sec_1221 the substitute_for_ordinary_income doctrine doctrine has been misinterpreted by the courts with respect to its origins and application to the sale of a lottery right to the extent that the substitute_for_ordinary_income doctrine continues to have vitality the supreme court’s holding in 485_us_212 arkansas best by establishing a definitive analysis or test has limited the effect of the doctrine so that lottery rights would not come within the reach of the doctrine and a lottery right falls within the definitions of a debt_instrument and a bond under sec_1275 and sec_1286 respectively consequently the sale of a lottery right would result in capital_gain respondent points out that the premise underlying petitioners’ contentions is that the right to receive future lottery payments is considered ‘property’ under certain provisions of federal and state law and that therefore the right must be considered ‘property’ for purposes of sec_1221 a ie a capital_asset respondent contends that petitioners’ premise has been squarely rejected by every federal court which has considered the issue petitioners recognize that they are swimming against a rising tide of precedent however they remain undaunted and have strongly urged us to reconsider our holdings and those of three federal courts of appeals we proceed to consider their arguments background case development--a large part of this court’s analysis in prior opinions focused on whether a taxpayer’s right to receive future annual lottery payments constitutes a capital_asset within the meaning of sec_1221 generally respondent acknowledges that the definition of capital_asset in section is broad and that the right to receive future annual lottery payments is a property right respondent however relying on an established line of cases contends that the property we consider should not be treated as a capital_asset or taxed at the preferred capital_gain tax_rate other taxpayers have generally countered respondent’s position by contending that the supreme court’s opinion in arkansas best in some manner obviated or lessened the effect of the line of cases respondent relies on this court has consistently held that the supreme court’s interpretation of sec_1221 in arkansas best did not modify the principle of the prior line of cases as applicable to sec_1221 broadly defines the term capital_asset as follows for purposes of this subtitle the term ‘capital asset’ means property held by the taxpayer whether or not connected with his trade_or_business but does not include none of the exceptions listed in sec_1221 appears to be directly relevant to the type of property we consider here 381_us_54 364_us_130 356_us_260 313_us_28 the question of whether the sale of the right to receive future annual lottery payments is entitled to capital_gain treatment three federal courts of appeals have also held that taxpayers are not entitled to capital_gain treatment on gain from the sale of their right to receive future annual lottery payments in 356_f3d_1179 9th cir the court_of_appeals for the ninth circuit affirmed the district court’s holding that the sale of a right to receive future annual lottery payments was taxable as an ordinary_income transaction the court_of_appeals after acknowledging that the sec_1221 definition of capital_asset was broad and seemed all encompassing held that congress did not intend certain property to be included in that definition as an example the court explained that an employee's right to be paid for work to be performed in the future was not intended to be taxed as a capital_asset the court also explained that the broad definition of sec_1221 would permit taxpayers to treat most assets as capital to avoid this the court_of_appeals referenced a series of cases that have established what is commonly known as the substitute_for_ordinary_income doctrine where the supreme court has narrowly construed the term for petitioners’ tax_year the maximum capital_gain rate was percent whereas the maximum ordinary_income rate wa sec_39 percent obviously the almost doubled rate for ordinary_income has motivated taxpayers to seek capital_gain treatment capital_asset when taxpayers have made transparent attempts to transform ordinary_income into capital_gain in ways that undermine congress’ reasons for differentially taxing capital_gains id pincite after further discussion of the substitute_for_ordinary_income doctrine the court_of_appeals held that the sale of the right to receive future annual lottery payments was taxable as an ordinary_income transaction in 437_f3d_399 3d cir affg tcmemo_2004_216 the court_of_appeals for the third circuit agreed with the result in and generally followed the court_of_appeals for the ninth circuit’s rationale in united_states v maginnis supra the court_of_appeals for the third circuit also analyzed the effect of the supreme court’s holding in arkansas best and whether the substitute_for_ordinary_income doctrine survived the supreme court’s holding the court_of_appeals to address a perceived weakness in the maginnis analysis performed a several-part analysis drawn from its understanding of the analysis performed in the line of cases that provided the basis for the substitute_for_ordinary_income doctrine that more detailed analysis led the court_of_appeals to the conclusion that gain from the sale of the right to receive future annual lottery payments is taxable as ordinary_income the court_of_appeals for the tenth circuit recently affirmed two of this court’s decisions to like effect the court_of_appeals relied on the substitute_for_ordinary_income doctrine the same doctrine as had been invoked by the courts of appeals for the ninth and third circuits see 447_f3d_1269 10th cir affg tcmemo_2004_244 180_fedappx_830 10th cir affg tcmemo_2004_262 with that background we proceed to evaluate each of petitioners’ arguments although petitioners’ arguments fall into four general categories we need address only three of them their argument that lottery rights are accounts_receivable under the florida law so as to be property rights and included in the sec_1221 definition of a capital_asset need not be addressed that argument is part of petitioners’ attempt to include the rights they sold within the definition of capital_asset petitioners go to great lengths to build a syllogism by means of premises that state law defines lottery rights as property and or that such rights are assignable assuming arguendo that petitioners are correct the application of the doctrine obviates the need to address that question although state law may define the nature or ownership of property federal_law addresses the incidence of federal tax see 363_us_509 357_us_51 the substitute_for_ordinary_income doctrine caselaw applying a substance over form approach is determinative of whether gains from the sale of such property will be taxed as ordinary or capital_gain income petitioners question whether the substitute_for_ordinary_income doctrine should apply to their circumstances they contend that the doctrine is the sole legal impediment that could prevent their right to future lottery payments from qualifying for capital_gain treatment the basic principle of the doctrine was expressed in commissioner v p g lake 356_us_200 the substance of what was assigned was the right to receive future income the substance of what was received was the present_value of income which the recipient would otherwise obtain in the future in short consideration was paid for the right to receive future income not for an increase in the value of the income-producing property stated another way if a taxpayer merely transfers for consideration the right to receive ordinary_income in the future the right transferred will not be treated as a capital_asset petitioners attempt to limit application of the doctrine to the following four fact patterns derived from the seminal cases and contend that none of them applies to their situation carve-outs in which the taxpayer retains an interest in the asset citing 313_us_28 and petitioners’ argument assumes that the right to receive future lottery installment payments does not fit within any of the exceptions listed in sec_1221 that would take it out of the definition of a capital_asset 356_us_260 a situation where no sale_or_exchange occurred such as a condemnation or taking citing 364_us_130 a situation where a portion of the sale price of a debt_instrument represents original_issue_discount citing 381_us_54 and the sale of a right to receive payment in return for a taxpayer’s personal services petitioners provided no specific citation for this situation petitioners contend that their situation does not fit within those specific situations and therefore the doctrine does not apply to them respondent on the other hand contends that the doctrine is a general principle that would apply to situations where the property in question involved a claim or right to ordinary_income respondent contrary to petitioners contends that arkansas best did not obviate or limit that principle as espoused in the above-referenced pre-arkansas best supreme court holdings the arkansas best opinion is a major point of contention in the parties’ arguments petitioners contend that the supreme court in attempting to clarify the interpretation of the term capital_asset that had evolved from the holding in 350_us_46 decided that the five categories of property excluded from capital_gains status as set forth in sec_1221 are exhaustive and not illustrative petitioners also contend that arkansas best admonishes courts not to fashion additional exceptions to those expressed in sec_1221 see ark best corp v commissioner u s pincite both parties to some extent focus on the following footnote in arkansas best petitioner mistakenly relies on cases in which this court in narrowly applying the general definition of capital_asset has construed ‘capital asset’ to exclude property representing income items or accretions to the value of a capital_asset themselves properly attributable to income even though these items are property in the broad sense of the word 381_us_54 see eg 364_us_130 capital_asset does not include compensation awarded taxpayer that represented fair rental value of its facilities 356_us_260 capital_asset does not include proceeds from sale of oil_payment rights 313_us_28 capital_asset does not include payment to lessor for cancellation of unexpired portion of a lease this line of cases based on the premise that sec_1221 property does not include claims or rights to ordinary_income has no application in the present context petitioner sold capital stock not a claim to ordinary_income id n petitioners construe the supreme court’s statements in that note as pure dicta with respect to the application of the doctrine because of the seminal holding of arkansas best giving effect to the express terms of sec_1221 respondent contends that the footnote indicates that the supreme court did not intend to limit the application of the substitute_for_ordinary_income doctrine by the arkansas best holding this court and three courts of appeals have consistently held that the substitute_for_ordinary_income doctrine was not obviated by the holding in arkansas best no court has attempted to express a bright-line_rule defining which property rights might represent substitutes for ordinary_income each has expressed the difficulties that exist in attempting to draw a bright line only one thing becomes clear in these analyses--the process of defining which property or property rights fit within the substitute_for_ordinary_income doctrine is ad hoc and fact specific given that the doctrine has not been obviated or limited we see no reason to depart from the established and uniform precedent we accordingly proceed to decide whether the factual circumstances of the case we consider fall within the doctrine’s embrace initially we reject petitioners’ attempt to limit the application of the doctrine to four general factual categories neither the holding nor the rationale of the supreme court in arkansas best changed the underlying principle of the substitute_for_ordinary_income doctrine although the arkansas best holding was intended generally to define capital_asset in accordance with the statute as reflected in note of the arkansas best opinion there was no intent to change or modify the holdings of the line of cases establishing the substitute_for_ordinary_income doctrine accordingly petitioners’ reliance on arkansas best for a limited approach to the doctrine must fail there can be no doubt that petitioners’ lottery installment payments were ordinary_income as those payments were received petitioners treated them as ordinary_income on their returns before selling the remaining right to future payments under the principle of the doctrine the sale of the remaining right to the ordinary_income payments did not cause their conversion to a capital_asset petitioners also argue that congress intentionally limited the exceptions to the definition of capital_asset in sec_1221 for policy reasons petitioners believe that the definition was intended to create a dichotomy between business transactions and transactions in property we cannot accept the incongruous result of petitioners’ premise ie that congress intended to allow the conversion of gambling winnings to capital_gain by the simple expedient of a sale of the right to future installments by the lottery winner petitioners also argue that lottery rights have been labeled or treated as property in federal caselaw petitioners cite cases where lottery rights were treated as property for purposes of bankruptcy domestic relations estate_tax gift etc that however does not convert ordinary_income to capital_gain the doctrine trumps the fact that lottery rights may be considered property for purposes other than deciding whether gain from their sale is taxable at preferential capital_gain rates the courts have unanimously agreed that preferential tax_rates are not applicable to the sale of the right to future lottery payments petitioners also attempt to construe the true meaning of the seminal cases underlying the doctrine in their endeavor to show that the holdings of those cases were not intended to include the type of factual situation we consider here in their analysis petitioners reach deep into the foundations of federal tax law drawing upon cases such as 281_us_111 and metaphorical language such as fruit tree and horizontal_slice vertical_slice to make their point that the right to lottery payments should not be snared in the substitute_for_ordinary_income net there is nothing in those opinions that would support petitioners’ suppositions in the face of an extensive body of caselaw petitioners’ arguments are unconvincing and without substance petitioners’ final argument is that lottery rights are analogous or akin to debt instruments such as state bonds petitioners seek solace in the definition of a debt_instrument set forth in sec_1275 and sec_1286 although petitioners may be able to show some factual similarity between a right to future lottery payments and debt instruments we are unpersuaded that those statutes and definitions have any relevance to the question we consider in addition even if they are analogous petitioners’ intent is to show that such definitions support their argument that lottery rights are capital assets within the meaning of sec_1221 as we have already observed the substitute_for_ordinary_income doctrine applies to the lottery rights petitioners sold irrespective of whether they may be comparable to the categories defined in sec_1221 as capital assets see also united_states v maginnis f 3d pincite n we have considered petitioners’ remaining arguments because of the extensive precedent to the contrary there is no need for any additional discussion in this opinion to reflect the foregoing decisions will be entered for respondent in docket no and under rule in docket no
